Citation Nr: 1106671	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  04-43 322	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Service connection for a right leg disability, to include as 
secondary to service- connected bilateral knee disability.

2.  Service connection for a left leg disability, to include as 
secondary to service- connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from March 1977 to September 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The case was most recently certified to the Board by 
the Nashville RO.

The Board remanded the claim in March 2008 and in November 2009 
for further development.  In the November 2009 decision, the 
Board reopened the claims and remanded for additional 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the November 2009 Board remand, the Veteran was 
scheduled for a VA examination in connection with his claims for 
service connection for right and left leg disabilities in April 
2010.  He failed to report to that examination.  Individuals for 
whom medical examinations have been authorized and scheduled are 
required to report for such examinations.  See 38 C.F.R. § 
3.326(a) (2010).  

In a written brief from the Veteran's representative dated 
January 2011, it was argued that there was no evidence that the 
Veteran received proper notice of the examination and the VA 
failed to provide a copy of the notification letter to the 
Appeals Management Center (AMC) as requested, which brought into 
question whether the Veteran was properly notified.  The 
examination request does state that if the examination is 
cancelled, the letter to the Veteran should be attached for 
verification purposes.  Review of the claims file shows no 
notification letter of the April 2010 examination.  


The Board will afford the Veteran another opportunity to appear 
for a VA examination.  The RO should ensure that a copy of the 
notification letter is associated with the claims file. 

The Veteran is hereby on notice that when a claimant fails to 
report for an examination scheduled in conjunction with a 
reopened claim for a benefit which was previously disallowed, the 
claim shall be disallowed.  38 C.F.R. § 3.655.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is essential 
in obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Under the law, a claimant for VA benefits has the specific 
responsibility to present and support the claim.  38 U.S.C. § 
5107(a).  The Veteran is advised that his failure to report for 
any scheduled examination without good cause may result in the 
claim being denied. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of his bilateral leg disability 
claimed as residuals of injuries suffered 
in service and as secondary to his service-
connected bilateral knee disability.  The 
claims folder must be made available to 
the examiner for review.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to answer 
the following questions:  

(a)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that any diagnosed right leg and left leg 
disabilities found to be present (other 
than service-connected bilateral knee 
disability) are related to his active 
military service?    

(b)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that any diagnosed 
right leg and left leg disabilities found 
to be present (other than service-connected 
bilateral knee disability) were caused by 
the service-connected bilateral knee 
disability?  

(c)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the Veteran's 
service-connected bilateral knee disability 
aggravated any diagnosed right leg and left 
leg disabilities found to be present?  

The physician is advised that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms, 
beyond its natural progression.  If 
aggravation is present, the physician 
should indicate, to the extent possible, 
the approximate level of severity of the 
right and/or left leg disability (i.e., a 
baseline) before the onset of the 
aggravation. 

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

2.  The Veteran must be given adequate 
notice of the examination, to include 
advising him of the consequence of failure 
to report.  See 38 C.F.R. § 3.655.  A copy 
of the notification letter must be 
included in the claims folder.  
3.  Readjudicate the Veteran's claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained.  If the 
decision with respect to the claims remains 
adverse to the Veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


